DETAILED ACTION


Election/Restrictions
Applicant’s election without traverse of Group II, claims 6-19, in the reply filed on 1/14/22 is acknowledged.
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/14/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the step “determining a water supply amount based on the amount of laundry.”  It is unclear if the “water supply amount” refers to water that has already been 
Claim 9 recites the limitation "the supplying of the washing water".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 states that if washing is continued then washing water is supplied to the tub according to the water supply amount.  However, it is unclear if this amount of water is in addition to the water already in the tub to perform the washing recited in claim 6.  Claim 9 states that if the determination is to stop washing the washing water is drained and then washing water is supplied.  Based on the claim construction it appears that if washing is stopped the water is drained, but if washing continues draining is not performed and an additional amount of the water is supplied.  Based on the disclosure it is not understood that a double amount of water is supplied when the determination is made to continue washing.  These claims are interpreted as represented in fig. 6.
It is unclear when the determination in claim 12 takes place; claim 13 suggests that it is made during washing, and claim 14 suggests that it is made before washing (the claim recites supplying of washing water, when occurs when a washing cycle commences).
Claim 17 recites the phrase “when the determination is to continue the stopping of the washing” that cannot be understood.  Specifically, it is not known what is meant by “continue the stopping of the washing.”  It is assumed to mean “when the determination is to continue the washing.”
Claim 18 states that a comparison is made, but only one variable is set forth in the claim and it is not known what it is compared to.

Remaining claims are rejected due to their dependency on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 recites supplying washing water and operating the tub by controlling a driver in the performing of washing.  However, supplying washing water and driving the tub are understood to be inherent functions of the performing washing recited in claim 6, in particular since water must have been supplied in order to collect the second contamination data.  Based on the understanding that the limitations of claim 7 are inherent in the steps recited in claim 6, claim 7 does not further limit the method of claim 6.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over KR20090013520A by Kim in view of U.S. Patent Application Publication 20120210518 by Bae et al.
As to claim 6, Kim teaches a control method of a laundry treating apparatus comprising collecting first contamination data by detecting a dust or gas concentration in a tub (p. 2, ll. 55-57); determining an expected washing time based on the first contamination data (p. 1, ll. 39-41); performing washing according to the expected washing time (p. 1, ll. 39-41); collecting second contamination data to indicate a contamination level of washing water based on turbidity (p. 2, ll. 53-55); and determining whether to continue or stop washing based on a comparison of the second contamination data and a threshold level (p. 1, ll. 36-41; also see p. 3, ll. 30-35, suggesting a set threshold level to determine if washing time is increased, decreased, or an additional cycle is performed).
Kim does not teach detecting an amount of laundry in the tub, determining an amount of water to supply based on the amount of laundry, and determining an 
As to claim 7, Kim teaches supplying water and operating the tub by a driver (p. 1, ll. 50-51).
As to claim 8, Kim teaches that if the second contamination data exceeds a threshold the determination is made to stop washing (washing stops and rinsing is performed; p. 3, ll. 26-31).
As to claim 9, Kim teaches that the washing water is drained and water is supplied when the determination is to stop the washing (p. 3, ll. 30-31, a rinsing requires draining washing water and supplying water).
As to claim 10, Kim teaches that the determination is made to continue washing when the second contamination data does not exceed the threshold (p. 3, ll. 18-23; 
As to claim 11, Kim teaches supplying water and operating the tub by a driver (p. 1, ll. 50-51).
As to claim 12, Kim teaches that when washing is continued a determination is made whether the expected washing time is exceeded (one of ordinary skill in the art would readily understand that the control unit of Kim would determine if the cycle time is complete during the washing so that it may be terminated at the completion of the washing time; p. 1, ll. 39-41).
As to claim 13, one of ordinary skill in the art would have understood that when the washing time exceeds the expected washing time the washing cycle would be terminated and the washing water would drain in preparation for a rinse cycle (see p. 1, ll. 39-41).
As to claim 14, Kim teaches that when the expected washing time is not exceeded, washing water is supplied and the tub is operated (washing water must be supplied and the tub must be operated to continue initiation of the washing cycle; expected washing time would not have been exceeded before the cycle began; see p. 1, ll. 39-41).

Claims 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over KR20090013520A by Kim in view of U.S. Patent Application Publication 20120210518 by Bae et al. as applied to claim 6 above, and further in view of WO2011023821A1 by Inal et al.

As to claims 18 and 19, Kim does not teach measuring the first contamination data at predetermined times or intervals.  However, one of ordinary skill in the art would have recognized as obvious to modify the method taught by Kim to measure the first contamination data at predetermined intervals.  Inal teaches a laundry washing method in which detecting a gas concentration (i.e. first contamination data) is performed at predetermined intervals (para. 24).  Inal teaches that by obtaining the measured data at intervals, washing parameters may be updated during washing, for example, by determining whether a second rinse is necessary after a first rinse is performed (para. 24).  One of ordinary skill in the art would have been motivated to modify the method taught by Kim to collect the first contamination data at intervals in order to dynamically adjust washing parameters during washing, which improves overall . 

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over KR20090013520A by Kim in view of U.S. Patent Application Publication 20120210518 by Bae et al. as applied to claim 6 above, and further in view of U.S. Patent Application Publication 20130312202 by Balinkski et al.
As to claim 16, Kim does not teach displaying an expected washing time.  However, one of ordinary skill in the art would have recognized as obvious to modify the method taught by Kim to display an expected washing time on a display.  Balinkski teaches a washing method in which may display an estimated (i.e. expected) remaining time for a washing cycle (para. 85).  One of ordinary skill in the art would have had a reasonable expectation of success using the known method taught by Balinkski for its intended function.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 17, Kim does not teach displaying a remaining expected washing time.  However, one of ordinary skill in the art would have recognized as obvious to modify the method taught by Kim to display a remaining washing time on a display.  Balinkski teaches a washing method in which may display an estimated (i.e. expected) remaining time for a washing cycle (para. 85).  One of ordinary skill in the art would have had a reasonable expectation of success using the known method taught by Balinkski for its intended function.  Furthermore, one of ordinary skill in the art would 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711